FILED
                           NOT FOR PUBLICATION                                MAR 14 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


ENERWASTE INTERNATIONAL                         No. 10-35524
CORPORATION, a Washington
corporation,                                    D.C. No. 2:09-cv-00950-TSZ

             Plaintiff - Appellant,
                                                MEMORANDUM*
       v.

ENERGO SRL, an Italian company,

             Defendant - Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                 Thomas S. Zilly, Senior District Judge, Presiding

                            Submitted March 8, 2011**
                               Seattle, Washington

Before: McKEOWN, FISHER and GOULD, Circuit Judges.

      EnerWaste International Corp. appeals from the district court’s order

declaring the parties’ forum selection clause unenforceable and dismissing the

action on the basis of forum non conveniens. We reverse and remand.

        *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The forum selection clause is not ambiguous, because any reasonable person

would understand it to designate the United States District Court for the Western

District of Washington as the exclusive forum for resolving disputes arising from

the contract. See Doe 1 v. AOL LLC, 552 F.3d 1077, 1081-82 (9th Cir. 2009) (per

curiam).

      Nor is the clause unenforceable on the basis of unreasonableness. Although

most of the witnesses and evidence are located in Italy, Energo has not shown that

proceeding in Washington would be “so gravely difficult and inconvenient” that it

would effectively be denied its day in court. M/S Bremen v. Zapata Off-Shore Co.,

407 U.S. 1, 18 (1972). The district court abused its discretion by holding

otherwise. See Pelleport Investors, Inc. v. Budco Quality Theatres, Inc., 741 F.2d

273, 280-81 & n.4 (9th Cir. 1984).

      The forum selection clause being enforceable, the forum non conveniens

doctrine does not apply, see id. at 281, and EnerWaste is entitled to proceed in the

Western District of Washington.

      REVERSED AND REMANDED.




                                          2